DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark 
This Office Action is in response to applicant’s amendment filed on November 16, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 10, 18, 29, 30.  
Claims 10, 12, 15, 16, 18, 20, 23, 24, 26-33 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 12, 15, 16, 18, 20, and 23-24 and claims 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Abraham et al (US 2016/0223828 A1) in view of the patent issued to Shpunt (PN. 8,630,039), US patent application publication by Miyasaka et al (US 2013/0182327 A1) and US patent application publication by Huebner (US 2010/0277696 A1).
Claims 10 and 18 have been amended and claims 26-33 newly added to necessitate the new grounds of rejections.  
Abraham et al teaches a structure light device that is comprised of an emitter array (210, Figures 3A, 3B and 4A) including a plurality of individual light emitters (212) or light emitting devices that may be individually configured to generate a light output and a diffractive optical element (DOE, 230, paragraph [0248]) that is configured to transmit a portion of the light output from each of the plurality of light emitting devices or emitters (212) and diffract a portion of the light output received from each of the plurality of light emitting devices to provide a plurality of light patterns (140, Figures 3A and 3B and Figure 4A).  
This reference has met all the limitations of the claims.  Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light wherein the light patterns (140) are the light beams that are irradiated to a plane spaced from the light emitting device by a predetermined distance.  It however does not teach explicitly that the diffractive optical element generates first type light beams that are not diffracted and a plurality of second type light beams that respectively provide a first plurality of second type light beams and a second plurality of second light type light beams.  
Shpunt in the same field of endeavor teaches a lighting device that is comprised of a diffractive optical element (166, Figure 3A) that is configured to transmit a portion of the light output from each of the plurality of light beams (174, in light of Abraham, plurality of light first type light beams (180I) that are not diffracted or being zero order diffraction light, and to diffract a portion of the light output received from each of the plurality of light emitting spots or points (172) to provide diffracted light beams (pattern 184 or the diffracted image 185I, please see column 9, lines 12-65), with higher refractive orders, which implicitly and respectively include a first plurality of second type (or diffractive type) light beams and a second plurality of second type (or diffractive type) light beams, wherein the first plurality and the second plurality of second type light beams are of different diffractive orders of the diffracted light beams.  
With regard to claim 18, Abraham et al teaches that the lighting device may be utilized in a mobile computer device such as a smartphone, (paragraph [0302) that includes a controller.  
With regard to the phrase “wherein the first type light beams are irradiated to a plane spaced from the light emitting device by a predetermined distance as a respective plurality of optical spots” (with regard to amendment), Abraham et al teaches that the structure light device generates a plurality of light patterns (140) that implicitly includes non-diffracted and/or diffracted light, wherein the light patterns (140) are the light beams that are irradiated to a plane spaced from the light emitting device by a predetermined distance, (please see Figures 3A and 3B).  Shpunt also teaches that the diffractive optical element (166, Figure 3A and 3B) transmits the zero order or non-diffracted light beams, as the plurality of first type light beams, that are irradiated to a plane (163) spaced from the light emitting portions (170) by a predetermined distance as a respective plurality of optical spots (180I).  
With regard the phrase “the first plurality of second type light beams are irradiated to the plane as optical spots that are only within a region defined by the optical spots of the plurality explicitly that the first plurality and the second plurality of second type light beams are irradiated as optical spots at the plane.   Nevertheless as demonstrated by the teachings of Miyasaka et al, a typical diffractive optical element (10, Figure 4) that receives a light beam (40) would transmit a non-diffracted zero order light beam (as the first type light beam) and a plurality of higher orders diffracted light beams, (as the second type light beams), wherein the light beams are irradiated at a plane spaced from the light emitting element by a predetermined distance as optical spots, (please see Figure 4).  In light of the disclosure of Miyasaka et al, the second type or diffracted light beams irradiated at the plane (163, Figure 3A) taught by Shpunt are either inherently or obviously modified by one skilled in the art (according to the teachings of Miyasaka et al), are irradiated as optical spots for the benefit of forming structured light pattern with more focused light spots.  
In order for the region be defined by the optical spots of the plurality of the first type light beams, the plurality of first type light beams has to be located at the boundary of the region, (as shown in Figures 5-8).   In this interpretation, as shown in Figure 3B of Shpunt, a region may be defined, (with regard to amendment), by the optical spots (180I, Figure 3B) of the plurality of first type light beams, as demonstrated in the figure below.  

    PNG
    media_image1.png
    280
    549
    media_image1.png
    Greyscale

The diffracted light (185I) may include diffracted light beams that are in the region defined by the light spots of the first light beams (180I) be defined as the first plurality of second type (diffractive type) light beams and the diffracted light beams that are outside of the region defined by the light spots of the first light beams (180I) be defined as a second plurality of second type (diffractive type) light beams, (as shown in Figure above).  
Shpunt teaches that each light beam from the light emitting portion (172, Figure 3A) would produce a non-diffracted zero order beam (180I) and a plurality of diffracted light beams (185I) and the plurality of light beams from the plurality of light emitting portions (172) produce repeated patterns of light beams (180I and 185I) as shown in Figure 3B.  In light of the disclosure of Miyasaka et al each pattern produced by a single light beam from the light emitting portion, would have diffracted light beam spots that are at one side of the zero order beam spot and have diffracted light beam spots that are at the other side of the zero order beam spot, (please see the figure below).  

    PNG
    media_image2.png
    500
    678
    media_image2.png
    Greyscale


The means relative to the region defined by the selected zero-order beam spots or the first type light beam spots, the diffracted light beams (optical spots) that are only within the region can be identified as the first plurality of second type light beams and the diffracted light beams (beam spots) that are only outside the region can be identified as the second plurality of second type light beams.  
It would then have been obvious to one skilled in the art to apply the teachings of Shpunt and Miyasaka et al to modify the lighting device disclosed by Abraham et al to have a plurality of light emitting devices that generates a pattern of first light beams by the diffractive optical element corresponding to non-diffracted beams and to generate first plurality and second diffraction by the diffractive optical element for the benefit of creating desired structured light beams pattern.  
Claims 10 and 18 further include the phrase “for each of the plurality of light emitting devices a respective number of the first plurality of second type light beam is different than a respective number of plurality of second type light beams”.   As shown above in Figure 3B of Shpunt, the region corresponding to the first plurality of second type light beams (inside the region for each light emitting device) is smaller than the region corresponding to the second plurality of second type light beams (outside the region for each light emitting device).  This means the respective number of the first plurality of the second type light beams and the number of the second plurality of the second type light beams are different.  
Claims 10 and 18 have been amended to include the phrase “wherein a top row of column-adjacent spots of the first type light beams defines a first non-linear portion of the region and a bottom row of column-adjacent optical spots of the first type light beams define a second non-linear portion of the region”.  As disclosed above concerning the Figure 3B of Shpunt, the region is defined by the column-adjacent optical spots of the first type light beams or the non-diffracted zero order optical spots.  Whether there is non-linear portion or linear portion of the region, is dependent by the original pattern of the light emitting device.  It is noted the specification of originally filed fails to teach the criticality of the defined region being non-linear since the region as shown in Figure 7 (of the specification) is purely defined by the pattern of the light emitting elements.   Furthermore, it is known in the art to provide patterns of a plurality of light emitting devices to either have top row of column-adjacent optical spots defined a first non-linear portion of the region and a bottom row of column-adjacent optical spots of the light beams define a second non-linear portion of the region as demonstrated by Huebner as shown below.   


    PNG
    media_image3.png
    446
    540
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    416
    836
    media_image4.png
    Greyscale



With regard to claims 12 and 20,  Abraham et al in light of Shpunt and Miyasaka et al teach a distance between an optical spot of one light beam of the plurality of first type light beams (180I) irradiated to the plane and an optical spot of a second type light beam related to the one light beam is within three times that of a minimum distance between the optical spots of the plurality of first type light beams irradiated to the plane.  
With regard to claims 15 and 23, Abraham et al in light of Shpunt teaches that the diffractive optical element splits the light output from each of the plurality of light emitters or the plurality of output light beams to form a predetermined pattern (140, Figures 3A, 3B and 4B of Abraham et al) of output light for each of the plurality of light emitting devices, (please see Figures 3A, 3B and 4A of Abraham et al).  
With regard to claims 16 and 24, Abraham et al in light of Shpunt teaches that a number of the plurality of first type light beams (180I, Figures 3A and 3B of Shpunt) is equal to a number of the plurality of light beams (174) or plurality of light emitters.  
With regard to claim 26, as shown in Figure 3B (above) of Shpunt in light of Miyasaka et al teaches that for each of the plurality of light emitting devices the respective number of the first plurality of second type light beams (inside the region) is less than the respective number of the second plurality of second type light beams.  
With regard to claim 27, as shown in Figure 3B (above) of Shpunt in light of Miyasaka et al teaches that for each of the plurality of light emitting devices the optical spots of the first type light beams the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams collectively define a generally uniform distribution of optical spots, (please see column 9, lines 55-60).  
With regard to claim 28, Shpunt in light of Miyasaka et al teaches that for each respective device of the plurality of light emitting device that the optical spots of the first type light beams, the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams collectively define a distribution of optical spots (185I in region 185, Figure 3B), with optical image (185I) in each region (185) is generated from each device of the plurality of light emitting devices, that are the same, as shown in Figure 3B.  
With regard to amended claims 29 and 30, the distance between adjacent devices among the plurality of light emitting device may not be the same with the distance between adjacent optical spots of the first type light beams are not the same, (please see Figure 3B, of Shpunt the adjacent distance between the first type light beams 180I may not be the same, i.e. horizontal distance may not be the same as vertical distance).   For the amended feature that the distances between column-adjacent devices and distance between row-adjacent devices are not the same and the amended feature that the distances between column-adjacent optical spots and 
With regard to claim 31, as shown in Figure 3B of Shpunt teaches that the first type light beams of all of the plurality of light emitting device are irradiated to the plane as the optical spots that are collectively arranged as a generally non-uniform distribution of the optical spots, (i.e. the uniformity of the spots in horizontal direction is different from the uniformity of the spots of in the vertical direction to make all of the spots generally non-uniform).  Furthermore, the uniformity and non-uniformity of the non-diffracted first type light beams is directly the result of the uniform or non-uniform arrangement of the light emitting devices that is considered obvious matters of design choice to one skilled in the art to produce desired projected light pattern.  
With regard to claim 32, Shpunt in light of Miyasaka et al teaches that the for each respective device of the plurality of light emitting devices, distance between column-adjacent optical spots among the plurality of second type light beams and the optical spots of second plurality of second type light beams is the same, (please see Figure 3B of Shpunt as shown above).  
With regard to claim 33, it is implicitly true that the density of the optical spots of the plurality of first type light beams (i.e. the zero order optical spots), the optical spots of the first plurality of second type light beams and the optical spots of the second plurality of second type light beams (i.e. the diffracted light beam spots) increases as a total number of the first plurality of second type light beams and the second plurality of second type light beams increases, (i.e. the total number of the diffracted light beams spots increases).  


Response to Arguments
Applicant's arguments filed on November 16, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended claims that have been fully addressed in the reasons for rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872